DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 — 5, 7— 12, 14 — 18 and 21 – 22 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Hashimoto et al (U.S. Patent Application Publication No. 2016/0049622 A1)
in view of Saneto (JP 2004 — 107432 A).
With regard to Claim 1, Hashimoto et al disclose a battery packaging material comprising
a barrier layer between a base material layer and heat sealable resin layer, obtained by laminating
(laminate; paragraph 0039); the barrier layer comprises an acid resistant film comprising 
amounts of chromic acid compound and phosphorous compound, in ranges of amount of chromium and phosphorous, that are identical (paragraph 0104); the chromic acid compound is chromium fluoride (paragraph 0100) and the phosphorous compound is phosphoric acid (paragraph 0104). Although the disclosed range of ratio of chromium fluoride to phosphoric acid is not identical to the range disclosed in Example 1 of the instant specification, the disclosed range overlaps Example 1, and therefore the claimed range of ratio of peak intensity. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
The acid resistant film is formed by subjecting the barrier layer, which is metal foil
(paragraph 0104) to a chemical conversion with a treatment solution comprising a chromium
compound and an aminated phenol polymer (the chromium compound is the chromic acid;
paragraph 0104). The claimed molecular weight is not disclosed, but Saneto teaches the use of
an aminated phenol polymer having a weight average molecular weight of 600 — 15,000 as a
processing agent for metal, for the purpose of providing corrosion resistance (the aminated
phenol polymer is amine — modified metacresol novolak resin; Abstract). It therefore would have been obvious for one of ordinary skill in the art to provide for a weight average molecular weight of 600 — 15,000 in order to obtain corrosion resistance as taught by Saneto. However, the claimed aspect of ‘formed by subjecting the barrier layer to a chemical conversion treatment with a treatment solution’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 2, the acid resistant film is on a surface of the barrier layer facing 
the heat sealable resin layer (paragraph 0100 of Hashimoto et al).
With regard to Claim 3, the acid resistance film and heat sealable resin layer are
laminated with an adhesive layer laminated therebetween (paragraph 0106 of Hashimoto et al).
With regard to Claim 4, a resin constituting the adhesive layer is “described above’
(paragraph 0107 of Hashimoto et al) that is an ethylene — based elastomer (paragraph 0079 of
Hashimoto et al).
With regard to Claims 5 and 7, the adhesive layer contains an acid — modified polyolefin
because the adhesive layer is bonded to resin beads (paragraph 0083 of Hashimoto et al)
comprising a carboxyl group (paragraph 0085 of Hashimoto et al).
With regard to Claims 8 and 10, alternatively, the adhesive layer is a cured product of a
compound having an epoxy group (paragraph 0059 of Hashimoto et al).
With regard to Claim 9, a curing agent comprising an oxygen atom is disclosed (curable
epoxy resin includes combination of an epoxy resin and acid anhydride; paragraph 0059 of
Hashimoto et al).
With regard to Claim 11, the barrier layer is composed of aluminum (paragraph 0098 of
Hashimoto et al).
With regard to Claim 12, the heat sealable layer comprises polyolefin (paragraph 0111 of
Hashimoto et al).
With regard to Claim 14, a battery, therefore a battery element, is packaged in the
packaging material, comprising a positive electrode, negative electrode and electrolyte
(paragraph 0170 of Hashimoto et al).
With regard to Claims 16 — 17, the thickness of the base material layer is 15 to 30 m
(paragraph 0052 of Hashimoto et al).
With regard to Claims 15 and 18, the base material layer comprises polyester (paragraph
0044 of Hashimoto et al).
With regard to Claims 21 – 22, although the disclosed range of ratio of chromium fluoride to phosphoric acid is not identical to the range disclosed in Example 1 of the instant specification, the disclosed range overlaps Example 1, and therefore the claimed range of ratio of peak intensity. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

3. 	 Claims 19 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto et al (U.S. Patent Application Publication No. 2016/0049622 A1).
With regard to Claim 19, Hashimoto et al disclose a battery packaging material comprising a barrier layer between a base material layer and heat sealable resin layer, obtained by laminating (laminate; paragraph 0039); the barrier layer comprises an acid resistant film comprising  amounts of chromic acid compound and phosphorous compound, in ranges of amount of chromium and phosphorous, that are identical (paragraph 0104); the chromic acid compound is chromium fluoride (paragraph 0100) and the phosphorous compound is phosphoric acid (paragraph 0104). Although the disclosed range of ratio of chromium fluoride to phosphoric acid is not identical to the range disclosed in Example 1 of the instant specification, the disclosed range overlaps Example 1, and therefore the claimed range of ratio of peak intensity. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
The acid resistant film is formed by subjecting the barrier layer, which is metal foil
(paragraph 0104) to a chemical conversion with a treatment solution comprising a chromium
compound and an aminated phenol polymer (the chromium compound is the chromic acid;
paragraph 0104). However, the claimed aspect of ‘formed by subjecting the barrier layer to a chemical conversion treatment with a treatment solution’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 20, although the disclosed range of ratio of chromium fluoride to phosphoric acid is not identical to the range disclosed in Example 1 of the instant specification, the disclosed range overlaps Example 1, and therefore the claimed range of ratio of peak intensity. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.



4.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto et al
(U.S. Patent Application Publication No. 2016/0049622 A1) in view of Saneto (JP 2004 —
107423 A) in view of Saneto (JP 2004 — 107432 A) and further in view of Hata (U.S. Patent
Application Publication No. 2009/0130407 A1)
Hashimoto et al and Saneto disclose a packaging material as discussed above. Hashimoto
et al and Saneto fail to disclose an infrared peak derived from maleic anhydride.
Hata teaches a packaging for a battery (paragraph 0001) comprising an adhesive
comprising maleic anhydride (paragraph 0044) for packaging a battery that requires a high
volume density energy (paragraph 0046).
It therefore would have been obvious for one of ordinary skill in the art to provide maleic
anhydride, therefore disclosing an infrared peak derived from maleic anhydride, in order to
package a battery that requires a high volume density energy as taught by Hata.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 10 of the remarks dated July 13, 2022, that Table 1 of the instant specification provides evidence of unexpected results, because within the claimed range there is improved adhesion not discussed in the prior art of record. 
However, there is no specific discussion by Applicant of the data, showing the numbers that evidence the improvement in adhesion. It is also not clear, merely looking at the data, with no discussion, why Applicant believes that a significant enough difference in adhesion exists within the claimed range to say that the results are unexpected, with the exception of the final column, for peeling strength after 168 hours. It is also not clear that enough data points exist, especially within the large claimed range of 6.7 to 104.5, to say that improved adhesion exists for the entire range. It is also noted that the claimed weight average molecular weight is not in the examples of the instant specification.
Applicant also argues, on page 11, that the claimed ratio is not recognized as a result effective variable. 
However, the relevance of result effective variables is unclear, with regard to overlapping ranges.

6.	The declaration under 37 C.F.R. 1.132 filed July 13, 2022 is insufficient to overcome the rejections of the previous Action.
The declaration provides data that is stated to be evidence of unexpected results, because of improved adhesion within the claimed range. However, there is no specific discussion by Applicant of the data, showing the numbers that evidence the improvement in adhesion. It is also not clear, merely looking at the data, with no discussion, why Applicant believes that a significant enough difference in adhesion exists within the claimed range to say that the results are unexpected, with the exception of the final column of Table 1, for peeling strength after 168 hours. It is also not clear that enough data points exist to say that improved adhesion exists for the entire claimed range. 




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782